Citation Nr: 0022546	
Decision Date: 08/25/00    Archive Date: 09/01/00

DOCKET NO.  99-00 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for posttraumatic 
stress disorder (PTSD), currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. R. Gleeson, Associate Counsel

INTRODUCTION

The veteran served on active military duty from July 1966 to 
March 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO), which continued the evaluation of the 
veteran's service-connected PTSD as 10 percent disabling.


REMAND

The veteran was granted service connection for PTSD in March 
1987, with an evaluation of 10 percent.  Evaluation has 
continued at 10 percent since the initial assignment.  The 
veteran contends that the evaluation assigned for his PTSD 
should be increased to reflect more accurately the severity 
of his symptomatology.  As a preliminary matter, it is noted 
that the veteran's claim alleges an increase in severity of 
the service-connected disability, and is therefore a well-
grounded claim for an increased evaluation.  See Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992).  In addition, the VA has a duty to 
assist the veteran in developing the facts pertinent to his 
claim.

The veteran testified at his April 1999 hearing that he has 
been receiving psychiatric treatment at the VA Medical Center 
(VAMC) in Cincinnati, Ohio on a regular basis.  
There is also a reference to monthly VA outpatient 
psychiatric treatment in a report of a VA psychiatric 
examination dated in July 1999.  The claims file does not 
contain any VA clinical treatment records more recent than 
1995.  The VA's statutory duty to assist the veteran includes 
the obligation to obtain pertinent treatment records, the 
existence of which has been called to its attention.  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990); Ivey v. Derwinski, 2 
Vet. App. 320 (1992); Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).  Moreover, VA treatment records are presumed to be 
before the Board at the time of its decision.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

In reviewing the record, the Board notes that the veteran's 
most recent VA psychiatric examination was in July 1999.  The 
examiner distinguished the veteran's PTSD and schizoaffective 
disorder and indicated that the latter nonservice-connected 
disability had a more significant adverse impact on social 
and industrial adaptability, although only one GAF scale 
score of 45 was assigned.  In a statement dated in March 
1999, however, the veteran's treating VA psychiatrist 
indicated that the veteran's psychotic disturbances were 
directly linked to his  combat experiences and that his PTSD 
was totally disabling.  A private psychiatrist in September 
1995 opined, in effect, that the veteran's psychotic disorder 
had been aggravated by his PTSD. 

The Board finds that the September 1995 and March 1999 VA 
psychiatrists' statements raise an issue of secondary service 
connection for a psychotic disorder, which is intertwined 
with the issue on appeal.  See Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991).  That is, the raised issue, which is 
not in appellate status and has not been adjudicated by the 
RO (an earlier unappealed RO decision denied service 
connection for schizoaffective disorder on a direct 
incurrence basis), is inextricably intertwined with the claim 
on appeal because there is a very real potential that the 
conclusion reached in the secondary service connection claim 
would have a meaningful impact upon the increased rating 
issue.  Hoyer v. Derwinski, 1 Vet. App. 180 (1991); Harris, 
supra.  Accordingly, the RO must adjudicate the intertwined 
claim of secondary service connection prior to entry of a 
final appellate decision on the increased rating claim in 
appellate status.  

The Board further notes that, while the July 1999 VA 
psychiatric examination is more recent and thorough than the 
1995 and March 1999 psychiatrists' statements noted above, 
the Board finds that the evidence overall is sufficiently 
conflicting in nature to warrant another psychiatric 
examination to evaluate the veteran's PTSD.  Moreover, as the 
July 1999 VA psychiatrist assigned only one GAF score for 
both the veteran's PTSD and schizoaffective disorder, the 
requested examination should assign separate GAF score.  
Also, in view of the secondary service connection question 
presented, an adequate VA examination includes an opinion on 
medical causation. Moore v. Derwinski, 1 Vet. App. 401 
(1991).  It is the Board's judgment that another examination 
is required in which the psychiatrist reviews all records  
and addresses the question of the etiology of the veteran's 
schizoaffective disorder.  38 C.F.R. § 4.2 (1999); Green v. 
Derwinski, 1 Vet. App. 121 (1991).  The examiner must address 
the question of whether the veteran's PTSD has aggravated his 
nonservice-connected psychotic disorder.  Allen v. Brown, 7 
Vet. App. 439 (1995). 

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should obtain copies of all VA 
treatment records relevant to the 
veteran's claim for increased evaluation 
for PTSD.  Copies of such records should 
be associated with the claims file.

2.  The veteran should be afforded a VA 
psychiatric examination by a psychiatrist 
who has not examined him for the purpose 
of determining the current severity of 
his PTSD and the etiology and extent of 
his schizoaffective disorder.  The 
examiner must opine whether it is as 
likely as not that the veteran's PTSD 
caused or aggravated his schizoaffective 
disorder.  The psychiatrist should also 
assign separate GAF scores for PTSD and 
any psychotic disorder that may be 
present.  The claims file must be made 
available to the examiner for review in 
conjunction with the examination.  All 
indicated tests should be accomplished.  

3.  Following completion of the above, 
the RO should adjudicate the intertwined 
claim for secondary service connection 
for a psychotic disorder.   If the 
decision is adverse to the veteran, he 
and his representative should advised of 
his appellate rights and, if the decision 
is appealed, be issued an appropriate 
statement of the case and be informed of 
how to perfect his appeal.  The RO must 
readjudicate the issue of a rating in 
excess of 10 percent for PTSD.  If that 
decision is adverse to the veteran, he 
and his representative should be issued a 
supplemental statement of the case and 
given an opportunity to respond. 

The purpose of this remand is to obtain further development 
and to afford the veteran his procedural rights, and the 
Board does not intimate any opinion as to the merits of the 
claim at this time.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




